Citation Nr: 1736678	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-05 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to increases in the (0 percent prior to November 18, 2014, 30 percent from that date to September 10, 2015, 20 percent from that date to October 31, 2016, and 50 percent from that date) ratings assigned for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from January 1968 to October 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In May 2013, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In October 2014, the Board issued a decision denying a compensable rating for the hearing loss.  An interim (October 2015) rating decision assigned a 30 percent rating for bilateral hearing loss from November 18, 2014 and a 20 percent rating from September 10, 2015.  In January 2016, the Board vacated the October 2014 Board decision and remanded the claim for additional development.  Another interim (April 2017) rating decision increased the rating for bilateral hearing loss to 50 percent, effective October 31, 2016.  [In January 2016, the Board also remanded claims seeking service connection for peripheral neuropathy of both lower extremities for additional development.  An October 2016 rating decision granted service connection for peripheral neuropathy of both lower extremities, and those matters are no longer before the Board.] 


FINDING OF FACT

In a July 2017 written statement, the Veteran withdrew his appeal seeking increases in the ratings assigned for bilateral hearing loss; there is no allegation of error in fact or law in this matter remaining for appellate consideration.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran are met with respect to the claim seeking increases in the ratings assigned for bilateral hearing loss; the Board has no further jurisdiction to consider an appeal in this matter.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  Given the withdrawal of the appeal seeking increases in the ratings assigned for bilateral hearing loss, there is no need to discuss the impact of the VCAA on the matter.

Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact in a matter on appeal to the Secretary.  38 U.S.C.A. § 7104.  The appellant may withdraw an appeal at any time prior to the promulgation of a Board decision on the matter.  The withdrawal of an appeal must be either in writing or on the record at a hearing. Withdrawal can be by the appellant or by his representative.  38 C.F.R. § 20.204.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.202.  In a July 2017 written statement, the Veteran withdrew his appeal seeking increases in the ratings assigned for bilateral hearing loss.  Hence, there remains no allegation of error in fact or law for appellate consideration with respect to this matter.  Accordingly, the appeal seeking increases in the ratings assigned for bilateral hearing loss must be dismissed.


ORDER

The appeal seeking increases in the ratings assigned for bilateral hearing loss is dismissed.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


